UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7017


CHRISTOPHER LEE,

                Plaintiff - Appellant,

          v.

VICTOR LORANTH, M.D.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:12-cv-02547-DCN)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lee, Appellant Pro Se.        Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher      Lee   appeals   the     district    court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the    record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Lee v. Loranth, No. 4:12-cv-02547-DCN (D.S.C. June 12,

2013).      We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented      in   the   materials

before   this   court   and    argument     would   not     aid   the   decisional

process.



                                                                          AFFIRMED




                                        2